Exhibit 10.1
FINN HOLDING CORPORATION
2011 PARTICIPATION PLAN
     1. Purpose. The purpose of the 2011 Participation Plan (the “Plan”) is to
provide incentive compensation to key employees of Finn Holding Corporation, a
Delaware corporation (the “Company”) and its subsidiaries. Such incentive
compensation shall be based upon the award of Performance Units, the value of
which is related to the appreciation in the value of the Company, and shall be
payable to participants upon the occurrence of certain Qualifying Events. The
Plan is also intended to benefit the Company by creating incentives for
participating key employees.
     2. Administration. The Plan shall be administered by the Compensation
Committee (the “Committee”), such committee to be appointed by the director(s)
of the Company. Subject to the provisions of the Plan, the Committee shall have
exclusive power to select the key employees to be granted Performance Units, to
determine the number of Performance Units to be granted to each key employee
selected and to determine the time or times when Performance Units will be
granted. The Committee shall have sole authority to interpret the Plan, to adopt
and revise rules and regulations relating to the Plan, to determine the
conditions, not inconsistent with the Plan, subject to which any awards may be
made or payable, and to make any other determinations that it believes necessary
or advisable for the administration of the Plan. Determinations by the Committee
shall be made by majority vote and shall be made in its sole discretion and
shall be final and binding on all Participants.
     3. Grants. Performance Units shall be granted to such key employees of the
Company and its subsidiaries, as the Committee shall determine, who shall
hereafter be referred to as “Participants.” The maximum number of Performance
Units that may be awarded under the Plan shall not exceed an aggregate of
36,800,000 units. If any Performance Units awarded under the Plan shall be
forfeited or cancelled, such Performance Units may again be awarded under the
Plan. Performance Units shall be granted at such time or times and shall be
subject to such terms and conditions, in addition to the terms and conditions
set forth in the Plan, as the Committee shall determine. Such additional terms
and conditions shall be set forth in the Grant Agreement (the “Grant”).
     4. Performance Units. Performance Units granted to a Participant shall be
credited to a Performance Unit Account (the “Account”) established and
maintained for such Participant. The Account of a Participant shall be the
record of Performance Units granted to him under the Plan, is solely for
accounting purposes, and shall not require a segregation of any Company assets.
Each Performance Unit shall be valued by the Committee, in the manner provided
in Section 8, as of the date of grant thereof. The grant of Performance Units
under the Plan and the value of such Performance Units as of the date of grant
(the “Grant Value”) shall be set forth in the Grant.
     5. Maturity of Performance Units. Performance Units granted to a
Participant shall mature according to the terms approved by the Committee as set
forth in the Grant.
     6. Payment for Performance Units.
     6.1 Qualified Event Value. Subject to the terms and conditions contained
herein, upon the occurrence of a Qualifying Event (defined hereafter), each
Participant shall be entitled to receive from the Company an amount, with
respect to each matured Performance Unit in the Participant’s Account, equal to:
(i) the Qualified Event Value (as determined pursuant to Section 8 hereof) of
each Performance Unit in the Participant’s Account as of the date of the
Qualifying Event, reduced by (ii) the Grant Value of each Performance Unit as
set forth in the Grant. In the event that the Qualified Event Value of a matured
Performance Unit is equal to or less than its Grant Value, there shall be no
payment to a Participant in connection with such Qualifying Event; provided,
however, that the Grant Value of each matured Performance Unit in the
Participant’s Account shall be reduced by such Qualified Event Value (the
“Adjusted Grant Value”) and such Adjusted Grant Value shall be used in the
calculation of the Qualified Event Value of matured Performance Units upon
future Qualifying Events.
     6.2 Forfeiture. Except as otherwise set forth in Section 6.2.1, all
Performance Units granted to a Participant, whether or not fully matured, will
be forfeited, and the Company will have no further

 



--------------------------------------------------------------------------------



 



obligation hereunder to such Participant, if any of the following circumstances
occur with respect to such Participant as determined by the Committee in its
sole discretion:

    6.2.1 The Participant terminates or is terminated from his employment with
the Company or one of its subsidiaries with or without cause; provided, however,
that in the event of a Participant’s death, payment of any amount then due under
the Plan (or that, but for Participant’s death, was matured and would otherwise
have become due within six (6) months of Participant’s death) shall be made to
the duly appointed and qualified executor or other personal representative of
the Participant to be distributed in accordance with the Participant’s will or
applicable intestacy law; or in the event that there shall be no such
representative duly appointed and qualified within six (6) months after the date
of death of such deceased Participant, then to such persons as, at the date of
his death, would be entitled to share in the distribution of such deceased
Participant’s personal estate under the provisions of the applicable statute
then in force governing the descent of intestate property, in the proportions
specified in such statute; or

    6.2.2 The Participant engages in competition with the Company or violates
any agreement with the Company regarding the assignment of rights to the Company
or the confidentiality of Company information.

     6.3 Except as hereinafter provided, payment to a Participant of any amounts
due under the Participation Plan shall be made either in a lump sum or in
installments, payable at fixed or objectively determinable times and in fixed or
objectively determinable amounts as determined by the Committee at the time of
each Qualifying Event. In establishing the time of payments, the Committee may
differentiate among Participants on any basis it deems appropriate.
     6.4 In the event of a Qualifying Sale Event (as defined below) that
involves consideration of publicly-traded stock, the Committee may, in its
discretion, and in lieu of a cash payment to one or more Participants, elect to
distribute shares of such stock to such Participant(s) in lieu of cash. In such
event, the fair market value of the stock distributed in lieu of cash to such
Participant(s) shall be determined by the Committee in its sole discretion. Such
stock issued to Participant may contain certain commercially standard or other
reasonable restrictions, whether imposed by law or otherwise.
     7. Qualifying Event. There shall be two categories of transactions, either
of which may constitute a “Qualifying Event.”
     7.1 A “Qualifying Sale Event” shall be defined as a sale (whether effected
directly or through a merger or similar transaction) of some or all of the
common stock of the Company by Platinum Equity Capital Finn Partners, L.P. or
its affiliates (but excluding a sale of common stock by the Company); provided,
however, that in no event shall a Qualifying Sale Event (or a Qualifying Event)
occur upon a sale to an affiliate of the Company.
     7.2 A “Qualifying Distribution Event” shall be defined as a cash dividend
by the Company (whether effective directly or through one or more affiliates) to
Platinum Equity Capital Finn Partners II, L.P, and its affiliated shareholders.
     8. Valuation of Performance Units
     8.1. For all purposes of the Plan, the Grant Value of a Performance Unit on
the date of grant pursuant to Section 4 shall be determined by the Committee in
its sole discretion and set forth in the Grant. Upon a Qualifying Event, the
Qualified Event Value of a Performance Unit will be an amount equal to the
greater of (i) such Qualified Event Value as shall be determined, as of the
applicable date, by the Committee in its sole discretion and (ii) the Qualified
Event Value as of the applicable date, as determined pursuant to paragraph 8.2
below.
     8.2 The Qualified Event Value shall be calculated by the Committee pursuant
to one of the following methods:

-2-



--------------------------------------------------------------------------------



 



    8.2.1 In the event of a Qualifying Sale Event, the quotient of (A) the net
purchase price as determined by the Committee in its sole discretion; divided by
(B) 460,000,000

    8.2.2 In the event of a Qualifying Distribution Event, the quotient of
(A) the amount of such dividend or distribution, net of any and all
withholdings, divided by (B) 460,000,000.

In determining the Qualified Event Value, the Committee shall take into
consideration the transaction costs and expenses incurred by the Company and its
affiliates in connection with any Qualifying Event and may modify the
calculations set forth in this Section 8.2 to reflect any capital or other
contributions made to the Company (including those made in connection with any
acquisitions made by or on behalf of the Company), to allow for the recapture of
such contributions by the shareholders of the Company, or to reflect the
repayment of any debt of the Company.
     9. Forfeiture of Performance Units on Termination of the Company. If, at
any time prior to a Qualifying Event, the Company ceases to engage in active
trade and business, liquidates or dissolves or if the Company shall become
insolvent or file for or have filed against it (and not dismissed within
60 days) a bankruptcy petition, then all Performance Units, whether or not fully
matured, shall be forfeited and neither the Participants nor their heirs,
personal representatives, successors or assigns shall have any further rights
with respect to such Performance Units.
     10. Nontransferability. Except as expressly set forth in this Plan,
Performance Units granted hereunder, and any rights and privileges pertaining
thereto, may not be transferred, assigned, pledged or hypothecated in any
manner, by operation of law or otherwise, other than by will or by the laws of
descent and distribution, and shall not be subject to execution, attachment or
similar process.
     11. Withholding. The Company shall have the right to deduct from amounts to
be paid pursuant to the Plan any taxes required by law to be withheld with
respect to such awards.
     12. Voting and Dividend Rights. The Participant shall not be entitled,
solely by reason of being a Participant under the Plan, to have any voting
rights, to receive any dividends, or to have his Account credited or increased
as a result of any dividend with respect to the equity interests of the Company.
No Participant is or shall be deemed to be a shareholder of the Company for any
purpose whatsoever. Neither the Company nor the Committee have or shall have any
fiduciary or similar duty to any Participant.
     13. Miscellaneous Provisions. No employee or other person shall have any
claim or right to be granted a Performance Unit under the Plan. Neither the Plan
nor any action taken hereunder shall be construed as creating or implying the
creation of a contract of employment between any employee and the Company or any
of its affiliates, or giving any employee any right to be retained in the employ
of the Company. The Plan shall at all times be entirely unfunded and no
provision shall at any time be made with respect to segregating assets of the
Company for payment of any benefits hereunder. No Participant or other person
shall have any interest in any particular assets of the Company by reason of the
right to receive a benefit under the Plan and any such Participant or other
person shall have only the rights of a general unsecured creditor of the Company
with respect to any rights under the Plan. Except when otherwise required by the
context, any masculine terminology in this document shall include the feminine,
and any singular terminology shall include the plural.
     14. Amendment of the Plan. The Committee may alter or amend the Plan from
time to time without obtaining the approval of the Participants.
     15. Effectiveness and Term of Plan. The effective date of the Plan shall be
April 12, 2011. The Committee may at any time terminate the Plan and unless
sooner terminated by the Committee, the Plan shall expire on April 1, 2016. Any
payments due a Participant with respect to a Qualifying Event that occurs prior
to the expiration or termination of the Plan shall continue to be made,
notwithstanding such expiration or termination. All Performance Units shall
terminate upon the expiration or termination of the Plan.

-3-